[Cite as Schroer v. Schroer, 2020-Ohio-62.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




CHRISTA M. SCHROER,

        PLAINTIFF-APPELLANT,                              CASE NO. 5-19-21

        v.

SCOTT LEE SCHROER,                                        OPINION

        DEFENDANT-APPELLEE.




                Appeal from Hancock County Common Pleas Court
                          Trial Court No. 2017-DR-00067

                                      Judgment Affirmed

                           Date of Decision: January 13, 2020




APPEARANCES:

        John C. Filkins for Appellant

        Henry Schaefer for Appellee
Case No. 5-19-21



SHAW, P.J.

       {¶1} Plaintiff-appellant, Christa M. Schroer (“Christa”), appeals the May

31, 2019 judgment of the Hancock County Court of Common Pleas, Domestic

Relations Division, granting her motion to modify the spousal support paid to her

by defendant-appellee, Scott L. Schroer (“Scott”). On appeal, Christa challenges

the trial court’s decision reducing the amount of spousal support recommended by

the magistrate and modifying the award from indefinite to one that terminates upon

the payment of a certain sum.

                                Procedural History

       {¶2} In 2008, after a fifteen year marriage, the parties divorced upon

signing a Consent Final Judgment of Dissolution of Divorce issued by the Circuit

Court in Clay County, Florida. There were three children born as issue of the

marriage (YOBs 1998, 2001, and 2004). The Florida Court ordered Scott to pay

Christa $1,000.00 per month in alimony (referred to under Ohio law as spousal

support). The Florida judgment specified that: “Husband’s obligation and Wife’s

entitlement thereto shall continue until the death of either party, the remarriage of

the Wife or until further Order of this Court. All payments shall be made by Income

Deduction Order directly to the Wife.” (Sept. 26, 2008 Consent Final Judgment at

14).



                                         -2-
Case No. 5-19-21


         {¶3} In 2012, based upon evidence admitted to the court, the Florida Court

granted Scott’s petition to reduce his alimony obligation to “the monthly amount of

$1.00, retroactive to June 1, 2012 and continuing on the first of each month and

every month thereafter, until the death of either party, the remarriage of the Former

Wife or until further Order of this Court.” (Dec. 6, 2012 Order at ¶ 3). The order

reflects that the Florida Court based its decision on a change in the parties’ financial

situations and concluded that the “Former Husband no longer has the ability to pay

alimony at the rate he used to and the Former Wife no longer has the need she used

to have and as such it is proper to modify alimony and child support at this time.”

(Id. at ¶ Q).

         {¶4} In March of 2017, pursuant to Christa’s request and upon Scott’s

consent, the Florida Court relinquished jurisdiction and the case was transferred to

the Hancock County Common Pleas Court, Domestic Relations Division, due to the

fact that the parties and their children now reside in Ohio.

         {¶5} On July 12, 2017, Christa filed a motion for modification of spousal

support.1 The magistrate conducted evidentiary hearings on spousal support and

other matters on March 12, 2018 and April 17, 2018.




1
  Notably, there were several motions litigated by the parties during this timeframe relating to the
modification of parental rights and responsibilities, child support, and various contempt complaints.
However, for clarity purposes we will focus on the litigation related to Christa’s request for a modification
of spousal support, which is the only issue raised on appeal.

                                                    -3-
Case No. 5-19-21


       {¶6} On November 20, 2018, the magistrate issued a decision on Christa’s

motion for modification of spousal support. Specifically, the magistrate found that

the evidence indicated a substantial change in circumstances in the parties’ income

since the 2012 modification of alimony by the Florida Court. The magistrate further

found that Christa’s expenses had also increased, rendering her unable to meet those

expenses with her current income. The magistrate recommended that Scott’s

spousal support obligation be increased to $1,000.00 per month, plus processing

fees, to be paid retroactively beginning July 12, 2017—the date Christa filed her

motion for modification. The magistrate further recommended that Scott continue

to pay spousal support to Christa until the death of either party, the remarriage of

Christa or until further order by the court, and recommended that the trial court

retain jurisdiction over the spousal support amount and duration.

       {¶7} On February 4, 2019, Scott filed objections to the magistrate’s

decision primarily taking issue with the magistrate’s spousal support

recommendation. Specifically, Scott objected to the increase in the monthly amount

from $1.00 to $1,000.00, and to the modification being made retroactive to July 12,

2017. Scott argued that Christa failed to demonstrate that a substantial change in

circumstances had occurred since the last order in order to warrant the modification

of the prior spousal support obligation. In particular, Scott argued that she failed to

substantiate her claims of increased monthly expenses of approximately $8,250.00,


                                         -4-
Case No. 5-19-21


despite his contribution to many of the expenses related to the children and one of

the parties’ children attaining the age of majority. Scott also challenged the

indefinite nature of the magistrate’s spousal support recommendation considering

the parties had been divorced for over ten years and they were both thirty-eight years

old when they ended their fifteen-year marriage. Christa filed a response to Scott’s

objections in support of the magistrate’s recommendation.

       {¶8} On April 3, 2019, the trial court issued a decision sustaining Scott’s

objections finding that “the Magistrate’s recommendation to increase the amount of

spousal support to One-Thousand Dollars ($1,000.00) a month for an indefinite

period is unsupported by the evidence.” (Doc. No. 147 at 5). However, the trial

court noted that the evidence supported an increase of spousal support from the

nominal $1.00, and further observed that Christa substantiated her need for

additional funds to advance her education to improve her employment opportunities.

       {¶9} The trial court declined to follow the magistrate’s spousal support

recommendation and instead ordered that Scott’s spousal support obligation be

modified to a total payment to Christa of $20,000.00. The trial court clarified that

if Scott was unable to make the lump sum payment, he must pay Christa in monthly

increments of no less than $500.00 until paid in full, commencing the first day of

the month following the filing of the final order. Other than the spousal support

award, the trial court adopted the magistrate’s decision with respect to the other


                                         -5-
Case No. 5-19-21


issues raised by the parties. Scott subsequently filed a notice that he intended to

pay the spousal support award in monthly installments.

       {¶10} On May 31, 2019, the trial court issued a judgment entry putting into

effect its spousal support ruling and specifying that the monthly installments would

be paid through an income withholding order administered by the Hancock County

CSEA. The trial court further ordered that any arrears created after the effective

date of the order would be collected by the HCCSEA pursuant to the statutory rate

of 20% per month, and the administrative procedures of the HCCSEA, until paid in

full. The trial court also ordered that after Scott paid the $20,000.00 in spousal

support, his obligation shall terminate in its entirety. In the interim, the trial court

ordered the spousal support to also terminate upon the death of either party or upon

Christa’s remarriage.     Finally, the trial court declined to retain continuing

jurisdiction over the spousal support award, rendering it non-modifiable.

       {¶11} It is from this judgment entry that Christa now appeals, asserting the

following assignments of error.

                        ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED AS A RESULT OF ITS
       OVERRULING THE MAGISTRATE’S RECOMMENDATION
       OF SPOUSAL SUPPORT OF $1,000.00 PER MONTH AND
       THEN ORDERING A LUMP SUM FIGURE OF $20,000.00 IN
       SPOUSAL SUPPORT TO BE PAID IN MONTHLY
       INSTALLMENTS OF $500.00 A MONTH WHEN THE PRIOR
       ORDER CALLED FOR A LIFETIME AWARD OF SPOUSAL
       SUPPORT.

                                          -6-
Case No. 5-19-21



                      ASSIGNMENT OF ERROR NO. 2

      THE TRIAL COURT ERRED IN NOT MAKING THE
      SPOUSAL SUPPORT MODIFICATIONS EFFECTIVE BACK
      TO THE DATE OF APPELLANT’S FILING OF THE MOTION
      FOR MODIFICATION ON JULY 12, 2017.

                      ASSIGNMENT OF ERROR NO. 3

      THE TRIAL COURT ERRED WHEN IT FAILED TO GRANT
      APPELLANT’S MOTION TO DISMISS APPELLEE’S
      PLEADINGS (OBJECTIONS) WHICH WERE NOT FILED IN
      COMPLIANCE WITH THE CIVIL RULES OR THE LOCAL
      RULES OF HANCOCK COUNTY.

                             First Assignment of Error

      {¶12} In her first assignment of error, Christa argues that the trial court erred

in modifying her spousal support award from a lifetime monthly payment to a lump

sum award of $20,000.00.

                                   Legal Standard

      {¶13} We review a trial court’s decision regarding spousal support for an

abuse of discretion. Ganues v. Ganues, 3d Dist. Seneca No. 13-18-36, 2019-Ohio-

1285, ¶ 13, citing Booth v. Booth, 44 Ohio St. 3d 142 (1989). An abuse of discretion

implies that the trial court’s decision was unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). When

applying the abuse of discretion standard, a reviewing court may not simply




                                         -7-
Case No. 5-19-21


substitute its own judgment for that of the trial court. Pons v. Ohio State Med. Bd.,

66 Ohio St. 3d 619, 621 (1993).

       {¶14} In exercising its discretion to modify a spousal support award, the trial

court must determine: (1) that the divorce decree contained a provision specifically

authorizing the court to modify the spousal support, and (2) that the circumstances

of either party have changed. R.C. 3105.18(E). Furthermore, the change in

circumstances must be substantial enough to make the existing award no longer

reasonable and appropriate and the change in circumstances must not have been

taken into account by the parties or the court at the time when the existing award

was established or last modified. R.C. 3105.18(F)(1)(a) and (b).

       {¶15} According to R.C. 3105.18(F)(1), “a change in the circumstances of a

party includes, but is not limited to, any increase or involuntary decrease in the

party’s wages, salary, bonuses, living expenses, or medical expenses, or other

changed circumstances * * *.” In determining whether spousal support is

appropriate and reasonable, and in determining the nature, amount, and terms of

payment, and duration of spousal support, which is payable either in gross or in

installments, the court shall consider all of the following factors under R.C.

3105.18(C)(1), which include:

       (a) The income of the parties, from all sources, including, but
       not limited to, income derived from property divided, disbursed,
       or distributed under section 3105.171 of the Revised Code;
       (b) The relative earning abilities of the parties;

                                         -8-
Case No. 5-19-21


       (c) The ages and the physical, mental, and emotional conditions
       of the parties;
       (d) The retirement benefits of the parties;
       (e) The duration of the marriage;
       (f) The extent to which it would be inappropriate for a party,
       because that party will be custodian of a minor child of the
       marriage, to seek employment outside the home;
       (g) The standard of living of the parties established during the
       marriage;
       (h) The relative extent of education of the parties;
       (i) The relative assets and liabilities of the parties, including but
       not limited to any court-ordered payments by the parties;
       (j) The contribution of each party to the education, training, or
       earning ability of the other party, including, but not limited to,
       any party's contribution to the acquisition of a professional
       degree of the other party;
       (k) The time and expense necessary for the spouse who is seeking
       spousal support to acquire education, training, or job experience
       so that the spouse will be qualified to obtain appropriate
       employment, provided the education, training, or job experience,
       and employment is, in fact, sought;
       (l) The tax consequences, for each party, of an award of spousal
       support;
       (m) The lost income production capacity of either party that
       resulted from that party’s marital responsibilities;
       (n) Any other factor that the court expressly finds to be relevant
       and equitable.

R.C. 3105.18(C)(1).

                                    Discussion

      {¶16} The record reflects that both the magistrate and the trial court agreed

that a substantial change in circumstances had occurred with respect to the parties’

incomes since the prior modification by the Florida Court in 2012. Specifically,




                                        -9-
Case No. 5-19-21


Scott had regained an income similar to that at the time of the divorce. 2 However,

the trial court differed with the magistrate in determining an equitable spousal

support award. While both parties’ income had increased over time, Christa claimed

that she was unable to make ends meet due to increased expenses and the nominal

spousal support she had received since 2012.

         {¶17} Christa submitted a monthly expenses list as an exhibit at the hearing

which indicated she spent over $8,000.00 a month, nearly $100,000.00 a year,

despite earning an annual salary of $37,000.00 and receiving over $10,000.00 in

child support yearly. Christa attributed many of these expenses to being the

residential parent of two teenagers.3 However, the record reflects that Scott paid for

many of the expenses related to the children, such as providing them with cell

phones, data plans, vehicles, gas, and auto insurance. Moreover, as noted by the

trial court Scott’s child support obligation was also increased to assist Christa with

these expenses.

         {¶18} When pressed on the issue of the increased expenses related only to

herself, Christa admitted she did not know “specific numbers” and that many of the

figures included “estimations.” (Tr. at 148). Some of the expenses listed were not

ones that she presently paid, but rather ones that she hoped to be able to pay in the



2
  The record indicates that in 2012 Scott’s employer had eliminated his position requiring him to take another
position at a lower salary and Christa who was once unemployed was working full-time.
3
  The oldest child was emancipated in May of 2017 upon graduating from high school.

                                                    -10-
Case No. 5-19-21


future. For example, Christa claimed that her monthly expenses for “Auto, Gas,

Repair, Transportation” were $1,200.00 a month. She explained that she included

in that estimation a monthly car payment that she would be paying when she

purchased a new vehicle, but acknowledged that she does not have a loan on the

vehicle she currently drives. (Tr. at 183, Pl. Ex. N).

       {¶19} At the hearing, Christa maintained that her primary reason for

requesting a modification of spousal support is that her professional growth is

stunted at the current income level without obtaining further education and

certification. She explained that she could not get an interview for a higher paying

job in her field without first obtaining a new certification. She submitted as an

exhibit a quote from an online school indicating that it would cost approximately

$2,500.00 to enroll in the appropriate program and she explained that it would take

six months to a year for her to obtain the certification. Christa claimed that the

nominal spousal support she had received since 2012 had greatly affected her ability

to be able to afford the program.

       {¶20} In reviewing both decisions from the magistrate and trial court, we

concur with trial court’s finding that the magistrate’s decision to essentially reinstate

the prior spousal support award of $1,000.00 a month for an indefinite period of

time issued by the Florida Court at the time of the divorce is not supported by the




                                          -11-
Case No. 5-19-21


evidence. The circumstances of the parties have changed since the issuance of the

2008 divorce decree.

       {¶21} The record indicates that at the time the parties divorced, over ten

years ago, they were both 38 years old. Christa earned significantly less than Scott

and was the residential parent of three young children. According to the evidence

presented at the hearing, Christa is now employed full-time and earns approximately

$37,000.00 annually and receives $840.00 a month in child support. The oldest

child is now emancipated and the younger two are teenagers. Scott’s annual income

averages in the upper $70,000.00, depending on bonuses earned, which is slightly

higher than at the time of divorce in 2008. Thus, the record supports the trial court’s

finding that “the salary differential, which now exists between the parties, is not as

stark as before.” (Doc. No. 144 at 5). We also conclude that the record supports

the trial court’s observations that many of Christa’s claimed monthly expenses of

over $8,000.00 were discretionary, appearing to be incurred out of lifestyle choice,

and therefore were not adequately supported by the evidence.

       {¶22} On appeal, Christa claims that the trial court’s spousal support award

is unreasonable and arbitrary because it is no longer in effect for the duration her

lifetime. Initially, we note that “[t]he Ohio Supreme Court has held that, generally,

spousal support awards should not be indefinite, but should terminate upon a date

certain.” Pelger v. Pelger, 3d Dist. Logan No. 8-18-36, 2019-Ohio-1280, ¶ 15,


                                         -12-
Case No. 5-19-21


citing Kunkle v. Kunkle, 51 Ohio St. 3d 64 (1990), at paragraph one of the syllabus.

Moreover, none of the evidence supports the position that a lifetime spousal support

award is warranted in this case.

        {¶23} Unlike the testimony regarding her expenses, Christa clearly

identified at the hearing how the reduced spousal support affected her financially

and how she could be placed in a better position. The trial court specifically

addressed the need for an indefinite award and determined that:

        The Court finds that a change in circumstances has occurred
        which establishes a need for limited spousal support (as suggest
        by [Scott]) to enhance [Christa’s] educational skills; assist her in
        purchasing a more reliable vehicle and relieving her debt load.
        However, the award does not need to continue indefinitely. The
        plaintiff has demonstrated that she is industrious and possesses
        many skills [that] make her employable. * * * It is the Court’s
        view that the award would best assist [Christa] if it were paid in
        a lump sum.

(Doc. No. 144 at 6). Accordingly, the trial court ordered Scott to pay Christa a lump

sum of $20,000.00 to assist her with the financial hardships she claimed to have

incurred while receiving a nominal amount of spousal support for several years. We

conclude that the record supports the trial court’s findings underpinning its decision

to modify the spousal support award. Moreover, Christa has put forth no compelling

argument to substantiate her position that her spousal support should return to the

initial order issued by the Florida Court of $1,000.00 a month for the duration of her

life.


                                        -13-
Case No. 5-19-21


       {¶24} “In making a spousal support award, a trial court must ‘consider all of

the relevant factors in [R.C. 3105.18] * * * then weigh the need for support against

the ability to pay.’ ” Roychoudhury v. Roychoudhury, 3d Dist. Union No. 14-14-19,

2015-Ohio-2213, ¶ 19, quoting Sears v. Sears, 5th Dist. Knox No. 12-CA-09, 2012-

Ohio-5968, ¶ 27. “The award must nonetheless be equitable in light of the factors

in each case.” Roychoudhury at ¶ 21. Here, the record reflects that the trial court

conscientiously fashioned a spousal support award that is equitable to both parties.

Accordingly, we do not find that the trial court abused its discretion in modifying

the spousal support award from an indefinite term to a lump sum payment.

Therefore, the first assignment of error is overruled.

                             Second Assignment of Error

       {¶25} In her second assignment of error, Christa argues that the trial court

abused its discretion in not applying the spousal support award retroactively to

commence on July 12, 2017, the date she filed the motion for modification. Christa

fails to any cite persuasive reasons, or legal authority, to support her argument on

this basis. Rather, it is apparent from the record that the trial court’s objective was

to devise a spousal support award that was not only equitable to both parties, but

also practical. The trial court had heard ample evidence of the parties’ financial

situations and recognized that Scott may not have the ability to immediately produce

the lump sum amount. Therefore, the trial court provided Scott with an option to


                                         -14-
Case No. 5-19-21


pay the amount in monthly increments of no less than $500.00 until the entire

amount $20,000.00 is satisfied. Ordering the payments to be made retroactively

would have defeated the purpose of providing Scott with a practical way to pay the

$20,000.00. Moreover, the record indicates that in 2012, when the spousal support

award was first modified, Scott overpaid $6,000.00 to Christa when the

modification was ordered to be retroactive six months but his wages were still being

garnished at $1,000.00 a month.4 In any event, we find no merit to Christa’s claims

that the trial court’s chosen effective date and the allowance for monthly

installments were unreasonable and arbitrary under the circumstances.

Accordingly, the second assignment of error is overruled.

                                    Third Assignment of Error

        {¶26} In her third assignment of error, Christa argues that the trial court

erred in granting Scott’s attorney additional time to file objections to the

magistrate’s decision.

        {¶27} The record establishes that on the fourteenth day after the magistrate

filed her decision, and within the timeframe prescribed by Civ.R. 53(D)(3)(b),

Scott’s counsel filed his initial motion for an extension for filing objections to the

magistrate’s decision claiming that he was not served with the decision until ten

days after its issuance. The trial court granted the motion the same day. Christa’s


4
  Notably, the trial court stated that the $20,000.00 “amount takes into consideration any excess payments
that were made after the 2012 modification date.” (Doc. No. 144 at fn. 3).

                                                  -15-
Case No. 5-19-21


counsel filed a response opposing the extension. Scott’s counsel filed a second

motion for extension of time based upon more time needed for the court reporter to

prepare the transcript from the multiple days of hearings. The trial court granted

Scott’s second motion for extension of time the same day. The next day, Christa

filed a “Motion to Dismiss Defendant’s Objections,” arguing that Scott failed to file

preliminary objections within the original fourteen-day timeframe. The trial court

overruled Christa’s motion to dismiss.

       {¶28} On appeal, Christa argues the trial court erred in granting Scott’s

attorney additional time to file objections to the magistrate’s decision. Christa

claims that Scott’s initial motion failed to set forth preliminary objections, even

though the motion was requesting more time to file Scott’s objections.

       {¶29} As noted above, Civ. R. 53(D)(3)(b)(i) provides that “[a] party may

file written objections to a magistrate’s decision within fourteen days of the filing

of the decision.” However, Civ.R. 53(D)(5) permits the trial court to grant a

reasonable extension of time for a party to file objections outside the 14–day period

“for good cause shown.” “ ‘Good cause’ includes, but is not limited to, a failure by

the clerk to timely serve the party seeking the extension with the magistrate’s order

or decision.” Id. “The definition of good cause is without precise parameters and

varies according to the facts presented in each individual case.” Woods Cove III,

L.L.C. v. Am. Guaranteed Mgmt. Co., 8th Dist. Cuyahoga Nos. 105494 and 105901,


                                         -16-
Case No. 5-19-21


2018-Ohio-1829, ¶ 29, citing Woodruff v. Concord City Discount Clothing Store,

2d Dist. Montgomery No. 10072 *3 (Feb. 19, 1987). A trial court has broad

discretion in determining whether to grant a motion for an extension of time, and

the court’s decision will not be reversed on appeal absent an abuse of discretion.

Bedi–Hetlin v. Hetlin, 3d Dist. Seneca No. 13-14-08, 2014-Ohio-4997, ¶ 49.

       {¶30} Here, there is nothing in the record to suggest that the trial court

abused its discretion when it granted Scott’s counsel extensions to file objections to

the magistrate’s decision. Moreover, contrary to Christa’s claims on appeal, Scott’s

counsel submitted a twenty-three page document thoroughly setting forth the basis

for his objections with numerous citations to the record and references to ample,

relevant case authority. Accordingly, we find no merit to Christa’s argument that

the trial court erred in granting Scott’s counsel extensions of time to file objections

to the magistrate’s decision. On this basis the third assignment of error is overruled.

       {¶31} For all these reasons, the assignments of error are overruled and the

judgment of the trial court is affirmed.

                                                                 Judgment Affirmed

WILLAMOWSKI and ZIMMERMAN, J.J., concur.

/jlr




                                           -17-